ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM: *
This case returns to us on remand from the Supreme Court, No. 15-6107, Mario Tulio De Santiago-Guillen v. United States, — U.S.—, 136 S.Ct. 1711, 194 L.Ed.2d 807 (2016). The Supreme Court vacated our affirmance of the district court’s sentence of De Santiago-Guillen and remanded this case to us for further consideration in light of Molina-Martinez v. United States, — U.S.—, 136 S.Ct. 1338, 194 L.Ed.2d 444 (2016).
After further consideration, we VACATE the district court’s sentence of De Santiago-Guillen and REMAND this case to the District Court for the Southern District of Texas for resentencing consistent with the opinion of the Supreme Court in Molinar-Martinez.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.